El Juez Asociado Señor Hutchison,
emitió la opinión del tribunal.
*489Marcos Jiménez fné convicto del delito de portar armas, mediante una acusación que especificaba un arma de fuego que según se alegaba era un instrumento con el cual se po-día producir daño corporal.
La acusación parece haber sido radicada el 2 de febrero de 1927.
En febrero 15 la corte de distrito, en virtud de moción presentada por el abogado del acusado, dejó sin efecto una resolución anterior ordenando el arresto del acusado y exi-giendo a los fiadores que mostraran causa por la cual no de-bía decretarse la confiscación de la fianza. Entonces se pro-cedió a la lectura de la acusación; el acusado hizo la alega-ción de no culpable y al hacerse entrega de una copia de la acusación la corte anunció que se señalaría el caso para vista.
En aquel momento el acusado pasó por alto o hizo caso omiso deliberadamente de una oportunidad excelente para 'levantar cualquier cuestión de defectos de forma en la acu-sación, o por lo menos de anunciar la intención de levantar tal cuestión y pedir que el caso no se señalara para vista hasta que tal cuestión preliminar fuese resuelta. El caso fué llamado para juicio en marzo 2 y el acusado entonces anunció que tenía que presentar una excepción perentoria a la acusación por el fundamento -de que los hechos según es-taban alegados no constituían delito público y sometió la cuestión a la corte sin hacer ningún otro comentario y sin argumentarla.
La corte inmediatamente declaró sin lugar la excepción perentoria fundándose en el caso de El Pueblo v. Velasco, 36 D.P.R. 273, y al hacerlo así citó el siguiente pasaje de la opinión de dicho caso: “A. falta de la oportuna objeción y de algo más definido por vía de autoridad en apoyo de una resolución en contrario, estamos obligados a resolver que la acusación imputa un delito.”
El acusado se conformó con anotar una excepción a esta resolución de la corte sin especificar fundamento alguno *490para la misma ni tratar de distinguir en forma alguna el presente caso del de Velasco a qne hizo referencia el juez de distrito.
El apelante ahora se queja de que la corte cometió error al declarar sin lugar una moción .solicitando el sobresei-miento de la acusación por el fundamento de que los hechos en la forma en que estaban alegados no demostraban la co-misión de ningún delito por parte del acusado y de que la Ley No. 14 es inconstitucional.
La moción de referencia está fechada el 2 de marzo de 1927. No tiene sello o marca alguna de radicación. Nada hay que indique si el caso fué llamado para vista en la ma-ñana o en la tarde de dicho día, ni si la moción fué radicada en el momento de celebrarse la vista del caso o antes. En uno u otro caso nada hay que indique que se llamara la atención de la corte en momento alguno hacia el hecho de que había la intención de atacar la constitucionalidad de la ley. Tampoco, como ya hemos dicho, hubo indicación ah guna de que quizá se podía hacer una distinción entre el presente caso y el caso citado por la corte en apoyo de su resolución. Los casos de El Pueblo v. Velasco, supra, y El Pueblo v. París, 25 D.P.R. 111, fueron citados y segui-dos en el de El Pueblo v. Piris, 36 D.P.R. 494, caso este úl-timo que fué resuelto unas tres semanas después de ocu-rrido el incidente que ahora discutimos.
Por el mismo principio en que se basó la decisión en los tres casos que acabamos de mencionar y admitiendo para los fines de la argumentación que la corte inferior realmente declaró sin lugar la moción solicitando el sobre-seimiento de la acusación, según sugiere ahora el apelante, no hallamos en tal actuación error alguno que dé lugar a una revocación.
No obstante, no entendemos por qué un fiscal deba in-sistir en ocultar del acusado en una causa criminal la clase de arma de fuego que tiene que identificarse y ofrecerse como prueba durante el juicio como el arma a que se hace *491referencia en la acusación. Si el fin de tal insistencia es obtener eventualmente una resolución definitiva por esta corte sobre una cuestión, desde el punto de vista del fiscal, trivial y técnica, más o menos dudosa, bien por mera cu-riosidad o por cualquiera otra razón, nos gustaría tener al-guna cita de autoridades en apoyo de la forma de alega-ción (pleading) que parece haberse adoptado y seguido uni-formemente en casos de esta índole en la Corte de Distrito de Ponce.
Con referencia a la otra contención del apelante, o sea que la sentencia es contraria a la prueba y a derecho, basta decir que hemos examinado las notas taquigráficas a la luz del argumento contenido en el alegato del apelante y no hemos hallado fundamento suficiente para revocar la sen-tencia.

Debe confirmarse la sentencia apelada.